ORDER
PER CURIAM.
On consideration of the joint petition of appellants for rehearing or rehearing en banc, and the opposition thereto, it is
ORDERED by the merits division* that the joint petition for rehearing is granted and the memorandum opinion and judgment of January 12, 2001, is hereby vacated. It is
FURTHER ORDERED that the petition for rehearing en banc is denied as moot. It is
FURTHER ORDERED that the Clerk shall schedule these matters for argument before the merits division as soon as the calendar permits.